DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10,758,653. Although the claims at issue are not identical, they are not patentably distinct from each other as they present only obvious additional limitations over the issued claims of the parent reference patent.
Regarding Claim 1, the reference patent (see Clm. 1) recites the combination which is inclusive to the subcombination found in the instant Claim 1 directed toward:
An inflatable (implicit to the recited “fluid bladder” in the reference patent claims breast massage cushion for hands-free compression during nursing), comprising:
An inner sheet and an outer sheet (RE: an inner surface of a first material and an outer surface of a second material) sealed together forming a C-shaped pad, wherein the inner sheet and the outer sheet are sealed together at an inner circumference of the C-shaped pad, an outer circumference of the C-shaped pad, and along an entire length of at least two radii of the C-shaped pad (see Cl. 1) thereby forming three fluid bladders (three fluid bladders anticipating “at least three fluid bladder sectors” of the instant claims), a fluid egress opening serving each of the fluid bladder sectors (RE: a fluid supply tube in the reference claims) and “connection means” for adjustably connecting the ends of the C-shaped pad together such that the pad forms a frustum for placement over the breast, the frustum having an angle which is adjustable via the means.
Instant Claim 1 further recites the width of the seals, whereas reference Claim 1 is silent to the width. However, such a difference is not patentably distinct inasmuch as it is understood that the width of the seals is a product of not only the materials used to manufacture the device, the pressures the bladders need to be capable of withstanding, but also the relative dimensions of the appliance to tailor it to any particular range of breast sizes – whereby mere changes in size/proportion cannot be deemed to sustain a patentable distinction in an otherwise identical invention, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Claim 2 further directed toward specific dimensions for the radius of curvature for the C-shaped pad, however merely indicating the specific size of dimensions of an otherwise identical invention cannot sustain a patentable distinction, particularly given the shared utility to conform to the breast.
	Claims 3-6 is not held to define any particular structure which would define and distinguish the instant claims over those of the parent reference patent by reciting non-obvious subject matter – see e.g. the “plurality of ridges” recited in Claim 1 and see also e.g. U.S. Publication No. 2006/0106334 (e.g. Fig. 9).
	Claim 7 merely directs toward an independent claim pertaining to the subcombination of instant Claim 1 within a combination inclusive to the pair of nursing pads and massage controller in the same context of reference patent Claim 1.
	Claim 8 corresponds to reference Claim 2 and 4 of the reference patent.
	Claim 9 merely presents additional details to an ergonomic shape which are not held to distinguish over obvious modifications to the controller of the reference patent claims based upon their shared utility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/27/2022